Case: 20-11054     Document: 00516342313        Page: 1    Date Filed: 06/02/2022




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                 No. 20-11054                        June 2, 2022
                                                                   Lyle W. Cayce
                                                                        Clerk
   Bradley B. Miller,

                                                          Plaintiff—Appellant,

                                     versus

   Virginia Talley Dunn, individually; Andrea Plumlee, in both
   individual and official capacities; Danielle Diaz, in both individual and
   official capacities; Patricia Linehan Rochelle, in both individual
   and official capacities; David H. Findley, in both individual and official
   capacities; Maryann Mihalopoulos, also known as Maryann
   Brousseau, in both individual and official capacities,; The Hockaday
   School, by and through its board of trustees; Meredith
   Leyendecker, individually; Beth Taylor, individually; John
   Sughrue, individually; Lacie Darnell, in both individual and official
   capacities; Michael Charles Keller, in both individual and official
   capacities; The County of Dallas, Texas; The City of
   Dallas, Texas,

                                                       Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:20-CV-759


   Before Wiener, Graves, and Duncan, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
Case: 20-11054         Document: 00516342313                Page: 2       Date Filed: 06/02/2022




                                           No. 20-11054


           Bradley Miller filed suit in federal court against his ex-wife Virginia
   Talley Dunn, two state judges, and several others under 42 U.S.C. § 1983.
   The district court sua sponte dismissed the case for lack of subject matter
   jurisdiction under the Rooker-Feldman doctrine, pointing to related state-
   court proceedings pending on appeal. Although the district court found
   support in a decades-old decision from our court, see Hale v. Harney, 786 F.2d
   688 (5th Cir. 1986), that precedent has been unequivocally undermined by
   Supreme Court precedent clarifying the scope of Rooker-Feldman. See Exxon
   Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); accord
   Skinner v. Switzer, 562 U.S. 521, 531–32 (2011). Uncertainty over Hale’s
   continuing viability has sown confusion in our circuit. So, we take this
   opportunity to clarify that Hale is no longer good law and that Rooker-Feldman
   does not apply to the situation where a state case is pending on appeal when
   the federal suit is filed. In doing so, we bring our circuit into alignment with
   every other circuit to address the question.
           Accordingly, we reverse the district court’s judgment and remand for
   further proceedings consistent with this opinion.
                                                 I.
           Dunn filed for divorce against Miller in Dallas County state court in
   February 2013. 1 Bitter divorce and child-custody proceedings led to




           1
             The facts are taken from Miller’s 140-page pro se complaint. We accept Miller’s
   allegations as true for purposes of this appeal. Crane v. Johnson, 783 F.3d 244, 250–51 (5th
   Cir. 2015) (citation omitted). Because he is pro se, his filings are “to be liberally construed”
   and his “complaint, however inartfully pleaded, must be held to less stringent standards
   than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per
   curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). We discuss only those facts
   necessary to resolve this appeal.




                                                  2
Case: 20-11054      Document: 00516342313          Page: 3   Date Filed: 06/02/2022




                                    No. 20-11054


   temporary restraining and gag orders against Miller. Two additional state-
   court actions followed.
          First, in September 2017, the Dallas County Domestic Relations
   Office filed an enforcement action against Miller after he fell behind on child
   support payments. After an October 2018 trial, the state judge found Miller
   could pay child support despite his claimed indigency and held him in
   contempt, resulting in a sentence of probation, payment of fees and
   arrearages, and 179 days in jail for each of four counts. The state appellate
   court affirmed. Miller unsuccessfully petitioned for rehearing en banc in April
   2020 and sought review in the Texas Supreme Court in August 2020. See
   Docket, In re V.I.P.M., No. 05-19-00197-CV (Tex. App.—Dallas). Miller
   claims “the Dallas County court system has become a criminal enterprise.”
          Second, in March 2018, Dunn sued Miller to modify their child
   custody arrangement. Miller removed the case to federal district court, which
   remanded it to state court. In June 2018, Miller again removed the case, this
   time an hour before a hearing on Dunn’s motion for an emergency temporary
   restraining order. Despite Miller’s filing a notice of removal with the state
   court and personally serving Dunn’s attorney, the state court proceeded with
   the hearing and issued a restraining order that barred Miller from seeing his
   child. The federal district court later remanded the case. Miller
   unsuccessfully petitioned the state appellate court for rehearing en banc in
   October 2021 and sought review in the Texas Supreme Court in December
   2021. See Docket, Miller v. Dunn, No. 09-19-00345-CV (Tex. App.—
   Beaumont). Miller claims the “fraudulent order” was entered without
   jurisdiction because he had removed the case the federal court.
          In March 2020, while his state-court appeals remained pending,
   Miller filed this pro se action in federal court against Dunn, other private
   individuals, the state judges, his child’s school, two police officers, Dallas




                                          3
Case: 20-11054        Document: 00516342313         Page: 4   Date Filed: 06/02/2022




                                     No. 20-11054


   County, and the City of Dallas under 42 U.S.C. § 1983. He alleged violations
   of the First, Fourth, Eighth, and Fourteenth Amendments, as well as fraud,
   conspiracy, neglect, intentional infliction of emotional distress, and malicious
   prosecution. He sought monetary damages, declarations that Defendants’
   actions are null and void, and an injunction prohibiting the state judges from
   issuing future orders that limit his free speech and parental rights.
          The magistrate judge sua sponte ordered Miller “to show the Court
   that it has subject matter jurisdiction over this lawsuit and a stay is not
   appropriate,” citing Younger abstention and the Rooker-Feldman doctrine. In
   response, Miller claimed, inter alia, that the state-court orders were void ab
   initio due to lack of jurisdiction because he had removed the cases to federal
   court and that Defendants’ conspiracy to deprive him of his constitutional
   rights created a federal cause of action. The magistrate judge subsequently
   recommended dismissal without prejudice for lack of subject matter
   jurisdiction under the Rooker-Feldman doctrine because Miller “seeks to
   collaterally attack state court judgments that he contends are illegal.” Miller
   v. Dunn (Miller I), No. 3:20-cv-759-E-BN, 2020 WL 5608474, at *5 (N.D.
   Tex. Aug. 31, 2020). Miller objected, arguing, inter alia, the doctrine does
   not apply because his state lawsuits remain pending on appeal. The district
   court adopted the magistrate judge’s recommendation of dismissal. Miller v.
   Dunn (Miller II), No. 3:20-cv-759-E, 2020 WL 5602843, at *1 (N.D. Tex.
   Sept. 17, 2020).
          Miller then moved for reconsideration, again arguing that Rooker-
   Feldman did not apply given the pending state-court appeals. In denying the
   motion, the district court reasoned that the pending state appeals did not
   make Rooker-Feldman inapplicable, relying on Hale, 786 F.2d 688, and
   Houston v. Venneta Queen, 606 F. App’x 725 (5th Cir. 2015) (unpublished).
   Miller v. Dunn (Miller III), No. 3:20-cv-759-E, 2020 WL 6504663, at *5 (N.D.




                                          4
Case: 20-11054       Document: 00516342313             Page: 5     Date Filed: 06/02/2022




                                        No. 20-11054


   Tex. Nov. 5, 2020). Miller timely appealed. See Fed. R. App. P.
   4(a)(4)(A)(iv), (B)(i).
                                            II.
          We review a district court’s dismissal for lack of subject matter
   jurisdiction de novo. Wal-Mart Inc. v. U.S. Dep’t of Just., 21 F.4th 300, 307
   (5th Cir. 2021) (citation omitted).
                                            III.
          Miller argues, inter alia, that the district court erred in dismissing his
   suit under Rooker-Feldman because the relevant state-court cases were
   pending on appeal when he filed this lawsuit. We agree.
          The Rooker-Feldman doctrine 2 generally precludes lower federal
   courts “from exercising appellate jurisdiction over final state-court
   judgments.” Lance v. Dennis, 546 U.S. 459, 463 (2006) (per curiam). This is
   because Congress gave the Supreme Court exclusive jurisdiction to review
   such judgments. Ibid. (collecting cases); see 28 U.S.C. § 1257. As we have
   explained: “If a state trial court errs[,] the judgment is not void, it is to be
   reviewed and corrected by the appropriate state appellate court. Thereafter,
   recourse at the federal level is limited solely to an application for a writ of
   certiorari to the United States Supreme Court.” Liedtke v. State Bar of Tex.,
   18 F.3d 315, 317 (5th Cir. 1994) (referencing Rooker and Feldman); see also
   Union Planters Bank Nat’l Ass’n v. Salih, 369 F.3d 457, 462 (5th Cir. 2004).
          The Supreme Court has repeatedly emphasized that Rooker-Feldman
   is a “narrow” jurisdictional bar. Lance, 546 U.S. at 464; Exxon Mobil, 544
   U.S. at 284. It applies only to “cases brought by state-court losers


          2
             The doctrine derives its name from Rooker v. Fidelity Trust Co., 263 U.S. 413
   (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).




                                             5
Case: 20-11054         Document: 00516342313               Page: 6       Date Filed: 06/02/2022




                                           No. 20-11054


   complaining of injuries caused by state-court judgments rendered before the
   district court proceedings commenced and inviting district court review and
   rejection of those judgments.” Exxon Mobil, 544 U.S. at 284; see also Johnson
   v. De Grandy, 512 U.S. 997, 1005–06 (1994). See generally 18B Charles
   Alan Wright & Arthur R. Miller, Federal Practice and
   Procedure §§ 4469.1, 4469.2 (3d ed.), Westlaw (database updated Apr.
   2022).
            Here we consider whether Rooker-Feldman applies to the situation
   where an appeal of the state-court judgment is still pending when the federal
   suit is commenced. In a 1986 decision, Hale, our court said yes. It held that
   Rooker-Feldman barred a lawsuit complaining of a state divorce decree that
   was then pending on appeal. 786 F.2d at 689–91. We explained that we
   “h[e]ld no warrant to review even final judgments of state courts, let alone
   those which may never take final effect because they remain subject to
   revision in the state appellate system.” Id. at 691.
            Twenty years later, however, the Supreme Court clarified the scope
   of Rooker-Feldman. In Exxon Mobil, it ruled that entry of judgment in a first-
   filed state-court case did not defeat federal jurisdiction of a pending, parallel
   later-filed federal action. 544 U.S. at 291–94. As the Court explained, Rooker-
   Feldman “is confined to cases of the kind from which the doctrine acquired
   its name,” id. at 284, that is, where “the losing party in state court filed suit
   in federal court after the state proceedings ended, complaining of an injury
   caused by the state-court judgment and seeking review and rejection of that
   judgment,” id. at 291 (emphasis added). 3 The Court admonished lower




            3
              In Rooker, the plaintiffs sought to have a federal court “declare[] null and void” a
   judgment affirmed by the Indiana Supreme Court. 263 U.S. at 414. And in Feldman, the
   plaintiff challenged the District of Columbia Court of Appeals’ refusal to waive a rule




                                                 6
Case: 20-11054       Document: 00516342313             Page: 7      Date Filed: 06/02/2022




                                        No. 20-11054


   courts for “constru[ing] [the doctrine] to extend far beyond the contours of
   the Rooker and Feldman cases, overriding Congress’ conferral of federal-
   court jurisdiction concurrent with jurisdiction exercised by state courts.” Id.
   at 283. The following year the Court stressed “the narrowness of the Rooker–
   Feldman rule,” explaining that it applies only “where a party in effect seeks
   to take an appeal of an unfavorable state-court decision to a lower federal
   court.” Lance, 546 U.S. at 464, 466; see also Skinner, 562 U.S. at 531–32.
          The Supreme Court’s gloss on Rooker-Feldman has since generated
   uncertainty in this circuit as to whether a pending state-court appeal
   precludes applying the doctrine. Dicta in two published decisions point in
   opposite directions. In one decision, we stated that Rooker-Feldman applies
   only where “a party suffered an adverse final judgment rendered by a state’s
   court of last resort.” Ill. Cent. R. Co. v. Guy, 682 F.3d 381, 390 (5th Cir. 2012).
   But in a later decision, we observed that “[c]ontrary to Illinois Central’s
   explication of the doctrine, Hale suggests that a state court judgment need
   not be issued by a court of last resort for Rooker–Feldman to apply.” Burciaga
   v. Deutsche Bank Nat’l Tr. Co., 871 F.3d 380, 384 n.5 (5th Cir. 2017). Neither
   Illinois Central nor Burciaga squarely addressed whether a pending state-
   court appeal renders Rooker-Feldman inapplicable.
          Making matters worse, our court has issued contradictory
   unpublished decisions on this point. First, in Rowley v. Wilson, 200 F. App’x
   274, 275 (5th Cir. 2006) (per curiam), a panel relied on Exxon Mobil to hold
   that Rooker-Feldman was inapplicable because the relevant state case was on
   appeal when plaintiffs filed their federal lawsuit, and so “their state
   proceedings had not ended.” Second, in Houston, a panel recognized



   governing admission to the bar that required graduation from an approved law school. 460
   U.S. at 466–68.




                                              7
Case: 20-11054         Document: 00516342313              Page: 8       Date Filed: 06/02/2022




                                          No. 20-11054


   conflicting authority post-Exxon Mobil as to whether all state appeals must
   have concluded before the federal suit is initiated for Rooker–Feldman to
   apply, while suggesting that Hale remains good law under our circuit’s rule
   of orderliness. 606 F. App’x at 731–32. Houston, however, declined to “take
   a definitive position on the continued vitality of Hale.” Id. at 732. Finally, in
   Gross v. Dannatt, 736 F. App’x 493, 495 (5th Cir. 2018) (per curiam), a panel
   held Rooker-Feldman inapplicable under Illinois Central’s understanding of
   Exxon Mobil because the plaintiff’s state petition for review was pending
   before the Texas Supreme Court when he filed his federal action. Gross
   expressly declined to apply Hale given “the guidance” the Supreme Court
   offered in Exxon Mobil and Lance. Id. at 494 n.3. 4
           It is high time to end this confusion. We conclude that Hale is no
   longer good law after Exxon Mobil and hold that Rooker-Feldman is
   inapplicable where a state appeal is pending when the federal suit is filed. Our
   decision honors our circuit’s rule of orderliness. That rule demands that we
   “abide by a prior Fifth Circuit decision until the decision is overruled,


           4
               District courts have taken varying approaches amid this uncertainty. Compare
   Turbine Powered Tech. LLC v. Crowe, No. 6:19-cv-00475, 2019 WL 4054093, at *8–10 (W.D.
   La. Aug. 12, 2019) (declining to apply Rooker-Feldman where appeal of preliminary
   injunction in state case remained pending given the lack of “jurisprudential support to
   establish that a final judgment has been rendered by the state court as required by the Fifth
   Circuit”), and Storyville Dist. New Orleans, LLC v. Canal St. Dev. Corp., 785 F. Supp. 2d
   579, 589 (E.D. La. 2011) (concluding, based on Rowley, 28 U.S.C. § 1257, an “independent
   review of Exxon Mobil[,] and other scholarship and case literature,” that “Exxon Mobil has
   so limited the scope of the Rooker-Feldman doctrine as to make [Hale] inapplicable to
   cases . . . where the state appellate process is incomplete and pending”), with Gruppo
   Formstar LLC v. FM Forrest, Inc. (In re FM Forrest, Inc.), 587 B.R. 891, 911–12 (Bankr. S.D.
   Tex. 2018) (applying Hale based on Houston and Burciaga). See also Navarro v. Laredo Indep.
   Sch. Dist., No. 5:15-CV-23, 2015 WL 12840585, at *1 (S.D. Tex. Nov. 17, 2015) (“The Fifth
   Circuit has not definitively decided whether the Rooker-Feldman doctrine applies during
   the pendency of a state-court appeal.” (citing Houston, 606 F. App’x at 732; and Storyville
   Dist., 785 F. Supp. 2d at 587–90)), report & recommendation adopted, 2015 WL 12839157
   (S.D. Tex. Dec. 2, 2015).




                                                8
Case: 20-11054      Document: 00516342313           Page: 9     Date Filed: 06/02/2022




                                     No. 20-11054


   expressly or implicitly, by either the United States Supreme Court or by the
   Fifth Circuit sitting en banc.” Gahagan v. USCIS, 911 F.3d 298, 302 (5th Cir.
   2018) (quoting Cent. Pines Land Co. v. United States, 274 F.3d 881, 893 (5th
   Cir. 2001)). Our “precedent is implicitly overruled if a subsequent Supreme
   Court opinion ‘establishes a rule of law inconsistent with’ that precedent.”
   Ibid. (quoting Gonzalez v. Thaler, 623 F.3d 222, 226 (5th Cir. 2010)). That
   Supreme Court decision “must be unequivocal, not a mere ‘hint’ of how the
   Court might rule in the future.” United States v. Alcantar, 733 F.3d 143, 146
   (5th Cir. 2013) (citing Wells Fargo Bank Nat’l Ass’n v. Tex. Grand Prairie
   Hotel Realty, L.L.C. (In re Tex. Grand Prairie Hotel Realty, L.L.C.), 710 F.3d
   324, 331 (5th Cir. 2013)). Those stringent conditions are met here.
          The Supreme Court’s intervening limitations on Rooker-Feldman are
   unequivocally inconsistent with Hale’s applying the doctrine where a state
   appeal remains pending. While Exxon Mobil did not address this precise
   question, the Court took pains to clarify that the doctrine applies only “after
   the state proceedings [have] ended,” as was the case in Rooker and Feldman.
   544 U.S. at 291; see Ill. Cent., 682 F.3d at 390. As the late Judge Feldman
   correctly observed in rejecting Hale post-Exxon Mobil, “[s]tate proceedings
   have not ended . . . if state appeals are still pending.” Storyville Dist., 785 F.
   Supp. 2d at 589; id. at 590 (“It is the unfinished and ongoing posture of the
   state court appellate process that presents a procedural obstacle to the
   defendants’ invocation of Rooker–Feldman.” (citing LAC Real Estate
   Holdings, L.L.C. v. Biloxi Marsh Lands Corp., 320 F. App’x 267, 270 (5th Cir.
   2009); and Rowley, 200 F. App’x at 275)).
          In denying Miller’s motion for reconsideration, the district court
   relied on Hale and our unpublished Houston decision. Miller III, 2020 WL
   6504663, at *4–5. Houston intimated that “the split in authority following
   Exxon on the question of finality suggests that that case did not
   ‘unequivocally’ overrule Hale.” 606 F. App’x at 732 (citing Tech. Automation



                                           9
Case: 20-11054        Document: 00516342313                Page: 10        Date Filed: 06/02/2022




                                           No. 20-11054


   Servs. Corp. v. Liberty Surplus Ins. Corp., 673 F.3d 399, 405 (5th Cir. 2012)).
   We disagree. There is no real split in authority on the point, save a handful
   of out-of-circuit district court cases. Since Exxon Mobil, “all federal circuits
   that have addressed the issue have concluded that Rooker–Feldman does not
   apply if, as here, a state-court appeal is pending when the federal suit is
   filed.” Parker v. Lyons, 757 F.3d 701, 705–06 (7th Cir. 2014) (collecting
   cases); see Malhan v. Sec’y U.S. Dep’t of State, 938 F.3d 453, 460 (3d Cir.
   2019); Nicholson v. Shafe, 558 F.3d 1266, 1279 (11th Cir. 2009); Guttman v.
   G.T.S. Khalsa, 446 F.3d 1027, 1032 (10th Cir. 2006); Dornheim v. Sholes, 430
   F.3d 919, 923–24 (8th Cir. 2005); Mothershed v. Justs. of Sup. Ct., 410 F.3d
   602, 604 n.1, 607 (9th Cir. 2005); Federacion de Maestros de P.R. v. Junta de
   Relaciones del Trabajo de P.R., 410 F.3d 17, 25 (1st Cir. 2005); see also Butcher
   v. Wendt, 975 F.3d 236, 246 (2d Cir. 2020) (Menashi, J., concurring) (urging
   court to settle open question in Second Circuit and “adopt the unanimous
   position of every other circuit court to address it”). In recognizing Hale’s
   incompatibility with subsequent Supreme Court precedent, we join our sister
   circuits in their better understanding of Rooker-Feldman. See Gross, 736 F.
   App’x at 494–95 & n.3.
           As Miller argued in his objections to the magistrate judge’s
   recommendation, the relevant state actions were pending on appeal when he
   filed the federal suit. The state-court dockets confirm this. 5 See, e.g., Stiel v.
   Heritage Numismatic Auctions, Inc., 816 F. App’x 888, 892 (5th Cir. 2020)


           5
            The district court erroneously believed that Miller “has sought—and has been
   denied—appellate review at the highest levels.” Miller III, 2020 WL 6504663, at *5. The
   court quoted Miller’s response to the magistrate judge that “his Texas Supreme Court
   appeal (case no. 16-0487), and his subsequent United States Supreme Court appeal (case
   no. 16-9012) . . . were denied hearing.” Ibid. But this is a different case than the two pending
   on appeal when Miller filed this lawsuit (No. 05-19-00197-CV in the Fifth Court of Appeals
   and No. 09-19-00345-CV in the Ninth Court of Appeals), and that portion of Miller’s
   response raised a wholly separate argument.




                                                 10
Case: 20-11054       Document: 00516342313              Page: 11       Date Filed: 06/02/2022




                                         No. 20-11054


   (per curiam) (noting courts may take “judicial notice of the state court’s
   orders, final judgment, and docket as matters of public record” (citing
   Anderson v. Wells Fargo Bank, N.A., 953 F.3d 311, 314 (5th Cir. 2020))).
   Rooker-Feldman therefore did not deprive the district court of subject matter
   jurisdiction. 6 We express no view on other potential jurisdictional or
   abstention issues flagged by the magistrate judge in his initial order.
                                              IV.
           We REVERSE the district court’s judgment and REMAND for
   further proceedings consistent with this opinion.




           6
              And the district court did not lose jurisdiction after the Texas Supreme Court
   denied Miller’s petitions. See Exxon Mobil, 544 U.S. at 292 (“[N]either Rooker nor Feldman
   supports the notion that properly invoked concurrent jurisdiction vanishes if a state court
   reaches judgment on the same or related question while the case remains sub judice in a
   federal court.”); id. at 294 (noting Rooker-Feldman “did not emerge to vanquish
   jurisdiction after ExxonMobil prevailed in the Delaware courts”).




                                               11